     Case 3:20-cv-00329-MAB Document 6 Filed 04/02/20 Page 1 of 2 Page ID #26



                          IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF ILLINOIS

JAMES MANIER,                                   )
                                                )
         Plaintiff,                             )       Case No: 3:20-cv-00329
                                                )
v.                                              )
                                                )
AMISH COUNTRY FARMS, LLC and                    )
MARIO DALPRA,                                   )
                                                )
         Defendants.                            )


                                 STIPULATION FOR REMOVAL

         COMES NOW Defendant Mario Dalpra, by and through his attorneys, and states the

following:

         1.      Plaintiff James Manier at all relevant times was and is a citizen of Illinois.

         2.      Defendant Amish Country Farms LLC was an Indiana limited liability company

with its principal place of business in Indiana. All members of said LLC were/are citizens of

Indiana and Ohio. No member is a citizen of Illinois.

         3.      Defendant Mario Dalpra is a citizen of Ohio.

                                        Respectfully submitted,

                                        ROBERTS PERRYMAN P.C.

                                        /s/ Ted L. Perryman
                                        Ted L. Perryman #02179504
                                        Korissa M. Zickrick #06285055
                                        1034 S. Brentwood Blvd., Suite 2100
                                        St. Louis, MO 63117
                                        (314) 421-1850 Phone
                                        (314) 421-4346 Fax
                                        tperryman@robertsperryman.com
                                        kzickrick@robertsperryman.com
                                        Attorneys for Defendant Mario Dalpra
  Case 3:20-cv-00329-MAB Document 6 Filed 04/02/20 Page 2 of 2 Page ID #27



                              CERTIFICATE OF SERVICE

       The undersigned certifies that on this 2nd day of April, 2020, copies of the foregoing
were served on the following counsel of record via electronic mail and the Court’s ECF filing
system:

Raymond Lawler
LAWLER & LAWLER
1129 North Carbon Street
Marion, IL 62959
(618) 997-5555
lawlerf@gmail.com
Attorneys for Plaintiff


                                          /s/ Ted L. Perryman




                                             2
